Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 3/1/2022 has been entered.   Claims 1-17 and 19-21 are pending.  Newly amended features, where relevant, necessitate new grounds of rejections.
 Response to Arguments
Applicant’s arguments with respect to claims 1-17 and 19-21have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2021 is being considered by the examiner.
Claim Objections
Applicant is advised that should claim 11 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0016281) in view of Kaja et al. (US 2020/0135190 hereinafter Kaja).
Regarding claim 1, Liu discloses a system in a vehicle, comprising: 
one or more sensors configured to obtain occupant information from an occupant utilizing at least facial information of the occupant (FIG. 3-4, ¶ [0018], [0027]-[0029]; i.e. human body characteristic information acquisition unit such as face recognition module); and
 a controller in communication with the one or more sensors (FIG. 3-4, ¶ [0027]-[0033]), wherein the controller is configured to: 
determine an application policy associated with one or more applications of the vehicle (FIG. 3-4, ¶ [0027]-[0033]; i.e. determining the control of the facilities in the vehicle according to the identity of the vehicle occupants, for example, controlling a position of the driver’s seat according to the identity information); and 
execute the one or more applications in response to facial information exceeding a first authentication layer or second authentication layer associated with the application policy (FIG. 3-4, ¶ [0027]-[0033]; i.e. executing the facilities in the vehicle according to the identity of the vehicle occupants, for example, playing the music based on the priorities of the identity information of individuals entering into the vehicle according to a stored sorting mode); wherein the first authentication layer is configured with utilizing at least voice information (¶ [0034]-[0035]; i.e. the speech recognition unit recognizes the speech information spoken by the person) and the second authentication layer is configured to utilize facial information (¶ [0052]; i.e. controlling the facilities inside the vehicle according to the facial information), wherein a first application is configured to utilize only the first authentication layer (¶ [0033]-[0034]).
Liu does not explicitly disclose a second application is configured to utilize both the first authentication layer and the second authentication layer.
	However, Kaja discloses a second application is configured to utilize both the first authentication layer and the second authentication layer (¶ [0022]-[0023]; i.e. determining if the user making the voice command is authorized via facial recognition).
	Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Kaja’s teaching into Liu in order to provide effectively and appropriately access to vehicle’s facilities dependent on the role and location of users in the vehicle (Kaja, ¶ [0024]-[0025]).
Regarding claim 2, Liu in view of Kaja discloses the system of claim 1, wherein the one or more sensors are configured to obtain occupant information from at least voice information of the occupant in the vehicle (Liu, ¶ [0027], [0034]; Kaja, ¶ [0023]).
Regarding claim 5, Liu in view of Kaja discloses the system of claim 1, wherein the controller is further configured to prevent execution of the one or more applications in response to the facial information (Liu, ¶ [0029]-[0034], [0037]; Kaja, ¶ [0024]).
Regarding claim 6, Liu in view of Kaja discloses the system of claim 1, wherein the controller is further configured to deactivate operation of the one or more applications in response to facial information (Liu, ¶ [0029]-[0034], [0037]; Kaja, ¶ [0025]).
Regarding claim 7, Liu in view of Kaja discloses the system of claim 1, wherein the system is configured to obtain the occupant information from at least the facial information in a reoccurring period of operation of the vehicle (Kaja, ¶ [0027]).
Regarding claim 8, Liu in view of Kaja discloses the system of claim 1, wherein the system further includes a wireless transceiver in communication with a mobile device and the controller is further configured to identify the occupant utilizing at least the mobile device (Liu, ¶ [0043]-[0047]; Kaja, ¶ [0027]).
Regarding claim 9, Liu in view of Kaja discloses the system of claim 8, wherein the controller is configured to execute the one or more applications in response to the occupant (Liu, ¶ [0029]-[0034]; Kaja, ¶ [0024]).
Regarding claim 10, Liu discloses a system in a vehicle, comprising: 
one or more sensors configured to obtain occupant information from one or more occupants utilizing at least facial information of the one or more occupants (FIG. 3-4, ¶ [0018], [0027]-[0029]; i.e. human body characteristic information acquisition unit such as face recognition module); 
a wireless transceiver in communication with a mobile device (¶ [0043]-[0047]; i.e. the transmission unit and the reception unit implemented according to various wireless communication protocols); and 
a controller in communication with the one or more sensors and the wireless transceiver (FIG. 3-4, ¶ [0027]-[0033]), wherein the controller is configured to: 
identify the occupant from at least the facial information and the mobile device (FIG. 3-4, ¶ [0018], [0027]-[0029], [0043]-[0044]; i.e. determining identity information corresponding to the acquired human body characteristic information including facial recognition and from the mobile terminal); 
determine an application policy associated with one or more applications, wherein the application policy is associated with at least a first authentication layer and a second authentication layer (FIG. 3-4, ¶ [0027]-[0033]; i.e. determining the control of the facilities in the vehicle according to the identity of the vehicle occupants, for example, controlling a position of the driver’s seat according to the identity information), wherein the first authentication layer is configured with utilizing at least voice information (¶ [0034]-[0035]; i.e. the speech recognition unit recognizes the speech information spoken by the person)  and the second authentication layer is configured to utilize facial information (¶ [0052]; i.e. controlling the facilities inside the vehicle according to the facial information), wherein a first application is configured to utilize only the first authentication layer (¶ [0033]-[0034]) and a second application is configured to utilize both the first authentication layer and the second authentication layer; and 
execute the one or more applications in response to facial information exceeding the first authentication layer or the second authentication layer associated with the application policy (FIG. 3-4, ¶ [0027]-[0033]; i.e. executing the facilities in the vehicle according to the identity of the vehicle occupants, for example, playing the music based on the priorities of the identity information of individuals entering into the vehicle according to a stored sorting mode).
Liu does not explicitly disclose a second application is configured to utilize both the first authentication layer and the second authentication layer.
	However, Kaja discloses a second application is configured to utilize both the first authentication layer and the second authentication layer (¶ [0022]-[0023]; i.e. determining if the user making the voice command is authorized via facial recognition).
	Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Kaja’s teaching into Liu in order to provide effectively and appropriately access to vehicle’s facilities dependent on the role and location of users in the vehicle (Kaja, ¶ [0024]-[0025]).
Regarding claim 11, Liu in view of Kaja discloses the system of claim 10, wherein the controller is configured to obtain the facial information from the one or more occupants in a cyclical manner over a threshold period (Liu, ¶ [0045]).
Regarding claim 12, Liu in view of Kaja discloses the system of claim 10, wherein the controller is further configured to determine the application policy from the one or more applications (Liu, ¶ [0029]-[0034]; Kaja, ¶ [0024]-[0025]).
Regarding claim 13, Liu in view of Kaja discloses the system of claim 10, wherein the controller is further configured to execute the one or more applications in response to voice information of the one or more occupants exceed the first authentication layer or second authentication layer associated with the application policy (Liu, ¶ [0029]-[0034]; Kaja, ¶ [0023]).
Regarding claim 14, Liu in view of Kaja discloses the system of claim 10, wherein the controller is configured to obtain facial information from the one or more occupants in a cyclical manner over a threshold period (Liu, ¶ [0045]).
Regarding claim 15, Liu in view of Kaja discloses the system of claim 10, wherein the one or more sensors are configured to obtain occupant information from at least voice recognition data of the one or more occupants in the vehicle (Liu, ¶ [0027], [0034]; Kaja, ¶ [0023]).
Regarding claim 19, Liu discloses a method in a vehicle, comprising: 
obtaining facial information and voice information from an occupant utilizing at least a camera and microphone in the vehicle (FIG. 3-4, ¶ [0018], [0027]-[0029], [0034]; i.e. human body characteristic information acquisition unit such as face recognition module and speech recognition unit); 
identifying the occupant utilizing at least the facial information (FIG. 3-4, ¶ [0018], [0027]-[0029], [0034]; i.e. determining identity information corresponding to the acquired human body characteristic information including facial and speech recognitions) and the voice information; 
determining an application policy associated with one or more applications in response to the identification of the occupant (FIG. 3-4, ¶ [0027]-[0033]; i.e. determining the control of the facilities in the vehicle according to the identity of the vehicle occupants, for example, controlling a position of the driver’s seat according to the identity information); and 
executing the one or more applications in response to facial information and voice information exceeding a first authentication layer or second authentication layer associated with the application policy (FIG. 3-4, ¶ [0027]-[0033]; i.e. executing the facilities in the vehicle according to the identity of the vehicle occupants, for example, playing the music based on the priorities of the identity information of individuals entering into the vehicle according to a stored sorting mode), wherein the first authentication layer is configured with utilizing at least voice information (¶ [0034]-[0035]; i.e. the speech recognition unit recognizes the speech information spoken by the person) and the second authentication layer is configured to utilize facial information (¶ [0052]; i.e. controlling the facilities inside the vehicle according to the facial information), wherein a first application is configured to utilize only the first authentication layer (¶ [0033]-[0034]) and a second application is configured to utilize both the first authentication layer and the second authentication layer.
Liu does not explicitly disclose identifying the occupant utilizing the voice information; a second application is configured to utilize both the first authentication layer and the second authentication layer.
	However, Kaja discloses identifying the occupant utilizing the voice information (FIG. 2 “212”, ¶ [0023]; i.e. authenticating the user using voice print recognition); a second application is configured to utilize both the first authentication layer and the second authentication layer (¶ [0022]-[0023]; i.e. determining if the user making the voice command is authorized via facial recognition).
	Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Kaja’s teaching into Liu in order to provide effectively and appropriately access to vehicle’s facilities dependent on the role and location of users in the vehicle (Kaja, ¶ [0024]-[0025]).
Regarding claim 20, Liu in view of Kaja discloses the method of claim 19, wherein the method further includes blocking access to the one or more applications in response to the facial information falling below the second authentication layer (Liu, ¶ [0029]-[0034], [0037]; Kaja, FIG. 2-3, ¶ [0023]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0016281) in view of Kaja and further in view of Mhaske et al. (US 11,003,798 hereinafter Mhaske) .
Regarding claim 3, Liu in view of Kaja discloses the system of claim 2, wherein the system is configured to identify an age associated with the occupant utilizing seat sensor (Kaja, ¶ [0021]) at least the facial information and voice information.
Liu in view of Kaja does not explicitly disclose identifying an age associated with the occupant utilizing at least the facial information and voice information.
However, Mhaske discloses identifying an age associated with the occupant utilizing at least the facial information and voice information (col. 5, lines 9-14, col. 8, lines 29-44).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed information to incorporate Mahaska’s teaching into Liu in view of Kaja in order to utilize age-based constraints to restrict access to age-based applications without notify unauthorized users of the existing age-based application thereby maintain computing device privacy (Mhaske, col. 1, lines 7-35, col. 8, lines 29-44).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0016281) in view of Kaja and further in view of Alameh et al. (US 2019/0156003 hereinafter Alameh).
Regarding claim 4, Liu in view of Kaja discloses the system of claim 1.
Liu in view of Kaja does not explicitly disclose wherein the facial information includes mouth-movement data associated with the occupant.
However, Alameh discloses wherein the facial information includes mouth-movement data associated with the occupant (¶ [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed information to incorporate Alameh’s teaching into Liu in view of Kaja in order to enhance user interface with simpler access to advanced features (Alameh, ¶ [0002]-[0004], [0022]-[0023]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0016281) in view of Kaja and further in view of Falkson et al. (US 2018/0201226 hereinafter Falkson) .
Regarding claim 16, Liu in view of Kaja discloses the system of claim 10, wherein the first authentication layer defines one attribute associated with the occupant information, and the second authentication layer defines more than one attribute associated with the occupant information (Liu, ¶ [0029]-[0034]) that includes a time stamp.
Liu in view of Kaja does not explicitly disclose including a time stamp.
However, Falkson discloses including a time stamp (FIG. 18A-D, ¶ [0175]-[0176]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed information to incorporate Falkson’s teaching into Liu in view of Kaja in order to enhance vehicle occupant authentication and/or allow the vehicle owner to set a number of user preferences to occupants for maximum user efficiency and customer satisfaction (Falkson, ¶ [0009]-[0011], [0136]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0016281) in view of Kaja and Falkson and further in view of KR20170100722A hereinafter KR722) .
Regarding claim 17, Liu in view of Kaja and Falkson discloses the system of claim 16.
Liu in view of Kaja and Falkson does not explicitly disclose wherein the system is configured to deactivate operation of the system in the vehicle in response to voice recognition data of the one or more occupants in the vehicle.
However, KR722 discloses wherein the system is configured to deactivate operation of the system in the vehicle in response to voice recognition data of the one or more occupants in the vehicle (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed information to incorporate KR722’s teaching into Liu in view of Kaja and Falkson in order to enhance authentication to prevent relay attack of other users (KR722, page 2 section “Summary of the Invention”).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0016281) in view of Kaja and further in view of HUH et al. (US 2021/0174813 hereinafter HUH) .
Regarding claim 21, Liu in view of Kaja discloses the system of claim 1.
Liu in view of Kaja does not explicitly disclose wherein the controller is further configured to identify a cyber-attack if a discrepancy exists for voice validation utilizing the voice information, and the controller is further configured to require both the first authentication layer and the second authentication layer.
However, HUH discloses wherein the controller is further configured to identify a cyber-attack if a discrepancy exists for voice validation utilizing the voice information, and the controller is further configured to require both the first authentication layer and the second authentication layer (¶ [0045], [0053]-[0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed information to incorporate HUH’s teaching into Liu in view of Kaja in order to detect whether voice command is input by an actual user or is due to an external attack using an apparatus (HUH, ¶ [0042]-[0045]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435